Opinion by
Judge Lindsay:
A remark made by Reickel in the presence of Wilhite, the special friend of Gray, had the effect of calling the attention of the latter to the failing condition of Reickel, and of bringing about a personal interview between the parties. The proof does not show the nature of that interview, but immediately afterward Gray sued out his order of attachment, and attempted by its levy to' secure a preference over the other creditors of the failing merchant.
On the same day Reickel telegraphed to a New York firm1 to secure their debt by attachment. The circumstances connected with the manner in which these two creditors were enabled to obtain prior liens, leaves no doubt but that Reickel gave them notice to *277attach with a design to prefer them to the exclusion of other creditors. That he then contemplated insolvency is too clear to admit of controversy.
Cleary & West, for appellant.
Trimble, for appellee.
The chancellor did not err in holding that the procuring of Gray’s attachment to be levied was an act of insolvency, and in taking steps to distribute the assets of the debtor under the provisions of the act of 1856, and the amendment of March 8, 1862.
Judgment affirmed.